Exhibit 10.10

MANAGEMENT SECTION 162 COMPENSATION AGREEMENT

THIS MANAGEMENT SECTION 162 COMPENSATION AGREEMENT (the “Section 162 Plan”) is
entered into by and between                                      (hereinafter
the “Executive”) and The Old Point National Bank of Phoebus (hereinafter the
“Employer”) this 1st day of May, 2008.

PREAMBLE

A. The Executive is a fully vested participant in the Life Insurance Endorsement
Method Split Dollar Plan Agreement between the Executive and the Employer dated
             (the “Split Dollar Plan”).

B. The Employer has offered the Executive the opportunity to participate in the
Section 162 Plan and the Executive has accepted the Employer’s offer to
participate in such plan.

C. The Executive has agreed to relinquish the right to receive certain death
benefit payments that the Executive now has the right to receive under the Split
Dollar Plan.

In consideration of the foregoing and for good and adequate consideration, the
sufficiency of which is hereby acknowledged, the Executive and the Employer
agree as follows:

SECTION 1. DEFINITIONS

The following terms when used herein shall have the following meaning, unless a
different meaning is clearly required by the context.

1.01 Disability “Disability” shall have the meaning ascribed to it in the Split
Dollar Plan.



--------------------------------------------------------------------------------

1.02 Employer: “Employer” means The Old Point National Bank. of Phoebus

1.03 Executive: “Executive” means                     .

1.04 Policy: “Policy” means Policy Number                      issued by
                    , which provides for a death benefit of $            .

1.05 Premium “Premium” means the annual premium that the Employer will pay to
maintain the Policy in order that the Policy will be fully paid up on or before
the date that the Executive attains age 65.

1.06 Reduced Premium “Reduced Premium” means the premium that the Employer is
required to pay, if any, to assure that the death benefit payable under the
Policy is no less than 50% of the Target Benefit, and that no further premiums
will be required to maintain such death benefit after the Executive attains age
65.

1.07 Retirement “Retirement” shall have the meaning ascribed to it in the Split
Dollar Plan.

1.08 Section 162 Plan “Section 162 Plan” means this Management Section 162
Compensation Agreement.

 

- 2 -



--------------------------------------------------------------------------------

1.09 Split Dollar Plan: “Split Dollar Plan” means the Life Insurance Endorsement
Method Split Dollar Plan Agreement between the Executive and the Employer dated
            .

1.10 Target Benefit: “Target Benefit” means 300% of the Target Compensation.

1.11 Target Compensation: “Target Compensation” means the sum of $            ,
increasing on each                      hereafter at the rate of 4% per annum,
or such greater rate that the Employer may establish in its sole discretion from
time to time by providing written notice to the Executive.

SECTION 2. SECTION 162 PLAN BENEFITS

2.01 Ownership of the Policy: Upon the execution and delivery of this
Section 162 Plan, the Executive shall become the sole owner and beneficiary of
the Policy , and in consideration thereof the Executive hereby relinquishes the
right to receive certain death benefits that the Executive is entitled to
receive under the Split Dollar Plan as provided in Section 3 of this Agreement.

2.02 Payment of the Premium During Employment: While the Executive is employed
by the Employer, the Employer will pay the Premium.

2.03 Payment of Premiums on the Policy Following Termination of Employment:

A. Termination of Employment Other Than On Account Of Death or Disability or
Retirement. If the Executive’s employment terminates before Retirement, other
than on account of death or disability, the Employer will pay the Reduced
Premium

 

- 3 -



--------------------------------------------------------------------------------

in lieu of the Premium. For example, if the Executive’s compensation at the
inception of this Section 162 Plan is $100,000 and the Executive’s employment
terminates after four years, other than on account of death, disability or
Retirement, the Executive’s Target Compensation as of the termination of
employment is $116,986, the Reduced Premium will assure that a death benefit of
$175,479 will be provided under the Policy, and the Employer’s obligation to pay
the Reduced Premium will terminate on the earlier of (i) the date that no
further premium payments are required to maintain the death benefit at 50% of
the Target Benefit, (ii) the date on which the Executive attains age 65, or
(iii) the date of the Executive’s death.

B. Termination of Employment On Account Of Disability. If the Executive’s
employment terminates on account of Disability , the Employer will continue to
pay the Premium until the earlier of the Executive’s death or Retirement.

C. Termination of Employment On Account of Death or Retirement. The Employer’s
obligation to pay the Premium shall terminate upon the Executive’s death or
Retirement.

2.04 Tax Gross Up Payment: On or before December 31 of each year during which
the Employer pays the Premium or the Reduced Premium, the Employer will pay to
the Executive, or the Executive’s estate, a sum equal to 51.51% of the taxable
income that is included in the Executive’s income for such year with respect to
the Employer’s payment of the Premium or the Reduced Premium.

 

- 4 -



--------------------------------------------------------------------------------

SECTION 3. MODIFICATION OF DEATH BENEFITS PAYABLE UNDER THE SPLIT DOLLAR PLAN

3.01 Death Before Retirement. Notwithstanding any provision of the Split Dollar
Plan to the contrary, if the Executive dies while employed by the Employer prior
to Retirement, the amount payable to the Executive’s beneficiary under the Split
Dollar Plan shall be limited to the sum by which the death proceeds from the
policy maintained under the Split Dollar Plan exceed the aggregate premiums that
the Employer has paid with respect to such policy.

3.02 Death Following Retirement. Notwithstanding any provision of the Split
Dollar Plan to the contrary, if the Executive dies following Retirement, the
Employer shall have no obligation to make any payment to the Executive’s
beneficiary under the Split Dollar Plan.

SECTION 4. PLAN ADMINISTRATION

4.01 Administrator: This Section 162 Plan shall be administered by the Employer.
The Employer shall have responsibility for the operation and administration of
this Section 162 Plan. The Employer shall have the power and authority to adopt,
interpret, alter, amend or revoke rules and regulations necessary to administer
this Section 162 plan and to delegate ministerial duties and employ such outside
professionals as may be required for prudent administration of this 162 Plan.

 

- 5 -



--------------------------------------------------------------------------------

SECTION 5. AMENDMENT AND TERMINATION

5.01 Amendment: The Employer shall have the right to amend this Section 162
Plan, at any time and from time to time, in whole or in part; however, in no
event shall such amendment reduce the benefits to which the Executive is
entitled at the time of such amendment. The Employer shall notify the Executive
in writing of any amendment of this Section 162 Plan.

SECTION 6. MISCELLANEOUS

6.01 Limitation of Rights; Employment Relationship: Neither the execution of
this Section 162 Plan nor any modification thereof, nor the creation of any fund
or account, nor the payment of any benefits, shall be construed as giving the
Executive or other person any legal or equitable right against the Employer
except as provided in this Section 162 Plan. In no event shall the terms of
employment of the Executive be modified or in any way be affected by the
Section 162 Plan.

6.02 Limitation on Assignment: Benefits under this Section 162 Plan may not be
assigned, sold, transferred, or encumbered, and any attempt to do so shall be
void. The Executive’s or Beneficiary’s interest in benefits under the Agreement
shall not be subject to debts or liabilities of any kind and shall not be
subject to attachment, garnishment or other legal process.

 

- 6 -



--------------------------------------------------------------------------------

6.03 Representations: The Employer does not represent or guarantee that any
particular federal or state income, payroll, personal property or other tax
consequence will result from participation in this Section 162 Plan. The
Executive should consult with professional tax advisors to determine the tax
consequences of his participation in this Section 162 Plan.

6.04 Severability: If a court of competent jurisdiction holds any provisions of
this Section 162 Plan to be invalid or unenforceable, the remaining provisions
of this Section 162 Plan shall continue to be fully effective.

6.05 Applicable Law: This Section 162 Plan shall be construed in accordance with
applicable federal law and, to the extent otherwise applicable, the laws of
Virginia.

IN WITNESS WHEREOF, the Employer and the Executive have caused this Section 162
Plan to be executed by as of the day and date first set forth above.

 

THE OLD POINT NATIONAL BANK By:  

/s/ Louis G. Morris

  Louis G. Morris, President  

 

 

EXECUTIVE

 

- 7 -